Citation Nr: 1435856	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  02-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchitis, to include as due to service-connected asthma and sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 1981 to May 1992.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the above claimed benefit.  

The claim was most recently remanded by the Board in December 2013 for additional development.  Unfortunately, that development has not yet been completed.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its December 2013 remand, the Board requested that a VA examination be provided with an otolaryngologist.  The examiner was to consider specific evidence noted by the Board and then opine, in relevant part, as to whether chronic bronchitis, diagnosed during the pendency of this appeal, was directly related to service or was either caused by or aggravated by her service-connected disabilities, which include asthma and sinusitis.  The subsequent VA examination conducted in March 2014 was provided by a physician's assistant rather than an otolaryngologist.  Moreover, the opinion did not address the evidence noted by the Board and did not address whether bronchitis was proximately related to service-connected sinusitis.  

As the Board's December 2013 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The requested VA examination and opinions must be provided by an otolaryngologist.

All outstanding records of ongoing VA treatment must also be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above has been completed, schedule the Veteran for a VA examination with a VA otolaryngologist to determine the nature and etiology of bronchitis.  The virtual claims folders must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

The examiner should specifically take into consideration the September 1987 clinical records that document the Veteran's treatment for bronchitis.  The examiner should also take into consideration the August 2000 VA treatment report and the July 2001 VA examination report, both of which reflect a diagnosis of bronchitis.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service. 

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of acute and/or chronic bronchitis.  For any bronchitis diagnosed on examination, OR during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include her in-service treatment for bronchitis.  

The examiner should understand that even if the Veteran's bronchitis has since resolved, if the Veteran was diagnosed as having bronchitis anytime during the pendency of the claim (since April 2000) he or she must provide an opinion addressing whether a previous diagnosis of bronchitis made anytime during the pendency of the claim (since April 2000) is/was at least as likely as not related to the Veteran's military service, to include her in-service treatment for bronchitis.  In answering this question, the examiner should address the Veteran's assertions of, and documentation reflecting, ongoing treatment for bronchitis since service.  The examiner should set forth the medical rationale for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service. 

The examiner should also express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any bronchitis present during this appeal was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected asthma and sinusitis. 

The examiner should provide a rationale on which his or her opinions are based.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



